Citation Nr: 0301515	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  00-05 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio

THE ISSUES

1. Entitlement to service connection for a right ear 
concussion.

2.  The following issue will be the subject of a later 
decision:  Entitlement to service connection for a 
residual scar of a right knee injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to April 
1957.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision from 
the RO in Cleveland, Ohio.

The Board is undertaking additional development on the 
issue of entitlement to service connection for a residual 
scar of a right knee injury, pursuant to authority granted 
by 38 C.F.R. § 19.9(a)(2002).  When it is completed, the 
Board will provide notice of the development as required 
by Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision 
addressing those issues.  


FINDING OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for a right ear concussion and the VA has made reasonable 
efforts to develop such evidence.

2.  A right ear concussion was not incurred or aggravated 
in service or for many years thereafter. 


CONCLUSION OF LAW

A current right ear concussion was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§  1110, 1131 
(West Supp. 2002); 38 C.F.R. § 3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The VA promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The 
VCAA and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary 
to substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  It also includes new 
notification provisions.

The veteran has been notified of evidence required to 
substantiate the claim.  The Board concludes that 
discussions as contained in the rating decision dated 
January 2000, in the March 2000 statement of the case, the 
November 2002 supplemental statement of the case and the 
VA letter to the veteran dated in January 2002 have 
provided the veteran with sufficient information regarding 
the applicable regulations.  The veteran and his 
representative have submitted written arguments and 
testimony.  The rating decision, statement of the case and 
supplemental statement of the case provided notice to the 
veteran of what was revealed by the evidence of record.  
Additionally, these documents notified him why this 
evidence was insufficient to award the benefit sought.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent 
from the record, the Board finds that any failure on the 
part of VA to further notify the veteran what evidence 
would be secured by VA and what evidence would be secured 
by the veteran is harmless.  Cf. Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Factual Background

The veteran served on active duty from April 1954 to April 
1957.  According to the National Personnel Records Center, 
his service medical records are not available, having been 
destroyed by a fire at the facility in 1973.  However, a 
review of morning reports shows that on October 11, 1956 
the veteran's status was "abs injured."  On October 30, 
1956, his status was changed from "abs injured in St. 
Francis Hosp Cambridge" to "ordinary lv 20 days."  On 
November 1, 1956 his status changed from "abs injured in 
USAF Hosp Lockbourne Air Force Base to ordinary lv 20 
days."  On November 14, 1956, his LD was changed from 
"undetermined" to LD "yes."  On November 18, 1956, his 
status was changed from "ordinary lv to dy abs 20 days."  
Morning reports are negative for treatment of an ear 
concussion.

In October 1999, the veteran submitted a claim for service 
connection for an injured right knee and injury to his 
head.  In his claim he reported receiving an injury to the 
right side of his head, in the area of his right ear.  He 
claimed he still had problems with his right ear and that 
he gets dizzy.  He reported being a passenger in a car 
around September or October 1956 which was in a bad 
accident.  He was hospitalized at the St. Francis Hospital 
in Cambridge, Ohio for two weeks.  After he left St. 
Francis Hospital, he was sent to Fort Hayes in Columbus, 
Ohio and spent one night there.  He then reported being 
sent to Fort Knox, Kentucky and was there a couple days 
before he was sent home on convalescent leave. 

In a rating decision dated January 2000, the RO denied the 
veteran's service connection claim for a right ear 
concussion.  The RO noted that although the veteran 
reported treatment in service for a right ear concussion 
following an automobile accident, no chronic disability 
subject to service connection was shown in the evidence 
submitted by the veteran.  The veteran was notified of 
this decision in January 2000.    

In a statement dated February 2000, the veteran reported 
that the hospital which treated him for the 1956 car 
accident, no longer exists and consequently, he was unable 
to obtain any medical records.  

A video teleconference Board hearing was held in September 
2000.  At the hearing the veteran reiterated many of his 
assertions.  He testified that he was in an automobile 
accident and was in the hospital for approximately three 
weeks.  He did not recall any immediate treatment to the 
ear such as packing it or putting anything around it.  He 
reported that he has not taken anything for it but there 
are times when he gets up too fast from a chair and he 
feels faint.  

In May 2001, the Board remanded the case in an attempt to 
obtain all service medical records.  

In February 2002 the veteran submitted a copy of a 
newspaper article from the Daily Jeffersonian of 
Cambridge, Ohio dated October 1956.  The article reported 
that the veteran and his brother were seriously injured in 
an automobile accident.  The article stated that the 
veteran sustained a severe laceration of the right knee 
and scalp and right side of the neck.  The article 
reported that both occupants were thrown from the vehicle 
and found in an unconscious condition.  Investigation of 
the accident was incomplete at the time of the article.  
In a statement accompanying the article, the veteran said 
he is still trying to obtain medical records reflecting 
his treatment at St. Francis Hospital however, his 
attempts have been fruitless and the hospital has been 
closed for over 40 years.  

Analysis

The veteran contends that he incurred a right ear 
concussion in service.  Service connection may be granted 
for a disability resulting from disease or injury in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1113 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  

The veteran claims service connection for a right ear 
concussion which he asserts was incurred during military 
service.  Service medical records are negative for a 
diagnosis or treatment for a right ear concussion.

There are no post-service medical records reflecting 
treatment for a right ear concussion.  

The veteran has asserted that he incurred a right ear 
concussion during his period of active service.  As a 
layman, he is not competent to render an opinion regarding 
diagnosis or etiology.  Espiritu v. Derwinski, 2 vet. App. 
492 (1992). 

As there is no medical or lay evidence of an in-service 
right ear concussion, the Board finds that the 
preponderance of the evidence is against the veteran's 
claim for service connection for a right ear concussion.  
Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

The claim for service connection for a right ear 
concussion is denied.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

